         Case 19-03389-LT7                 Filed 12/09/19           Entered 12/09/19 12:40:16   Doc 30      Pg. 1 of 2
CSD 2065 [/1/1]
Court Telephone: (619) 557-5620     Court Hours: 9:00am-4:00pm, Monday-Friday
www.casb.uscourts.gov
Christopher R. Barclay, Chapter 7 Trustee
5055 N. Harbor Drive, Suite 210
San Diego, CA 92106
U.S. Mail: P.O. Box 2819, La Mesa, CA 91943-2819
Tel.: (619) 255-1529; Email: admin@crb7trustee.com


          UNITED STATES BANKRUPTCY COURT
                   SOUTHERN DISTRICT OF CALIFORNIA
              325 West F Street, San Diego, California 92101-6991
In Re
Ronald Samuel Jakobs and Vivianne Schlam Jakobs

                                                                                   BANKRUPTCY NO.   19-03389-LT7

                                                                      Debtor.



                             TRUSTEE’S NOTICE OF PROPOSED ABANDONMENT OF PROPERTY


TO THE DEBTOR, ALL CREDITORS, AND OTHER PARTIES IN INTEREST:

         Pursuant to 11 U.S.C. §554 and FRBP 6007(a), notice is hereby given that the undersigned Trustee for
this estate intends to abandon the following property:

PROPERTY TO BE ABANDONED:
12253 Carmel Vista Road Unit 280, San Diego Ca 92130




ESTIMATED VALUE OF THE PROPERTY:
$622,686.00 (According to value on Debtors' Schedule A/B)


LIENS AGAINST THE PROPERTY:
Property subject to lien(s) in the amount of $495,003.59


         The property is to be abandoned because:

         ✔        There is little or no equity in the property for the estate

          ✔       Costs of collection or litigation will probably exceed any recovery.

         ✔        Preservation of the asset is burdensome to the bankruptcy estate.

         ✔        Other: Trustee's inability to procure and maintain insurance.




        By abandoning the property, the Trustee is returning the property to the debtor because it cannot, for the reasons
stated above, be liquidated for the benefit of creditors. Requests for additional information about the proposed abandonment
should be directed to the Trustee named below.

CSD 2065
          Case 19-03389-LT7                 Filed 12/09/19           Entered 12/09/19 12:40:16          Doc 30   Pg. 2 of 2
CSD 2065 (Page 2) [/1/1]

IF YOU OBJECT TO THE PROPOSED ABANDONMENT:

1.        You are required to obtain a hearing date and time from the appropriate Courtroom Deputy for the judge
          assigned to this bankruptcy case. Determine which deputy to call by looking at the Bankruptcy Case No. in the caption
          on Page 1 of this notice. If the case number is followed by the letters:

                    -         MM        -          call (619) 557-7407           -         DEPARTMENT ONE (Room 218)
                    -         LA        -          call (619) 557-6594           -         DEPARTMENT TWO (Room 118)
                    -         LT        -          call (619) 557-6018           -         DEPARTMENT THREE (Room 129)
                    -         CL        -          call (619) 557-6019           -         DEPARTMENT FIVE (Room 318)

2.        Within twenty-one (21)1 days from the date of this notice, you are further required to serve a copy of your
          Declaration in Opposition to the Abandonment and separate Request and Notice of Hearing [Local Form
          CSD 11842] upon the undersigned trustee, together with any opposing papers. A copy of these documents must
          also be served upon the United States Trustee at  )URQW 6WUHHW, Suite 0, San Diego, CA 92101. The
          opposing declaration must be signed and verified in the manner prescribed by FRBP 9011, and the declaration
          must :
                  a.      identify the interest of the opposing party; and

                    b.        state, with particularity, the factual and legal grounds for the opposition.

3.        You must file the original and one copy of the Declaration and Request and Notice of Hearing with proof of service
          with the Clerk of the U.S. Bankruptcy Court at 325 West F Street, San Diego, California 92101-6991, no later than
          the next business day following the date of service.

        If you fail to serve your “Declaration in Opposition to the Abandonment” and “Request and Notice of
Hearing” within the 21-day1 period provided by this notice, no hearing will take place, you will lose your opportunity for
hearing, and the moving party may proceed to take the intended action.

Dated: December 6, 2019                                                 /s/ Christopher R. Barclay
                                                                         Chapter 7 Trustee
                                                                         Address: P.O. Box 2819
                                                                                   La Mesa, CA 91943-2819

                                                                        Phone No.: (619) 255-1529
                                                                        E-mail:    admin@crb7trustee.com




1
 'HSHQGLQJRQKRZ\RX were served \RXPD\KDYHDGGLWLRQDOWLPHIRUUHVSRQVH6HH)5%3

2
 You may obtain Local Form CSD 1184 from the office of the Clerk of the U.S. Bankruptcy Court.




CSD 2065
